Citation Nr: 1203643	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  09-23 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for depression. 

2. Entitlement to an evaluation in excess of 30 percent for residuals, injury, left shoulder. 


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel









INTRODUCTION

The Veteran served on active duty from October 1991 to June 1992.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana which denied entitlement to the benefits sought.

The Veteran previously was scheduled for an October 2011 Travel Board hearing at the RO in connection with this matter, but he failed to report on the hearing date, and has not requested a rescheduled hearing date. Therefore, the Board deems his  hearing request withdrawn, and will proceed accordingly. See 38 C.F.R.                      § 20.704(d) (2011). 


FINDINGS OF FACT

1. There is no competent evidence linking the claimed depressive disorder with an incident of the Veteran's military service. 

2. The Veteran is already in receipt of the maximum schedular evaluation based upon limitation of motion of the left shoulder (minor extremity). There is no further indication of an exceptional disability picture involving marked interference with employment or other extenuating circumstances. 


CONCLUSIONS OF LAW

1. The criteria are not met to establish service connection for depression.                     38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


2. The criteria are not met for an evaluation higher than 30 percent for residuals, injury, left shoulder. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 3.655, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Code 5201 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Veteran

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)       must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

Through VCAA notice correspondence dated from April 2008, the RO notified          the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A.             § 5103(a) and 38 C.F.R. § 3.159(b). The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). Moreover, a supplemental March 2006 letter had previously provided notice regarding the downstream disability rating and effective date elements of a pending claim for service connection. 

The relevant notice information must have been timely sent. The Court in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.           See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In this instance,                  the April 2008 VCAA notice correspondence was issued prior to the July 2008 RO rating decision on appeal, and therefore comported with the standard for timely notice. 

The RO has also taken appropriate action to comply with the duty to assist                  the Veteran in this case, obtaining service treatment records (STRs), VA outpatient records and records pertaining to the receipt of Social Security Administration (SSA) disability benefits. There is no indication of outstanding private treatment records to obtain. The Board further finds no duty under applicable law to provide any additional VA Compensation and Pension examination regarding either issue in this case. To this effect, regarding the Veteran's claimed depression, while there is present indication of specific mental health symptomatology and treatment, there is no attendant implication that a claimed disability may have had a causal association with an incident of the Veteran's military service. As will be discussed in further detail below, there is no history of psychiatric treatment in-service, or substantial post-service treatment history suggesting a linkage between service and the presence time period. Thus, there is no legal duty to provide a VA exam.                  See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Charles v. Principi,           16 Vet. App. 370 (2002). Meanwhile, on the claim for increased rating, as will be addressed, the Veteran did not report for the most recent scheduled VA examination regarding his left shoulder disorder, and absent good cause justification for missing the original exam, there is no obligation to reschedule it. See generally, 38 C.F.R.       § 3.655. 

In furtherance of his claims, the Veteran provided several personal statements.        He did not appear for a Travel Board hearing, and has not requested rescheduling of the hearing. The record as it stands includes sufficient competent evidence to decide the claims. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claims have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claims on the merits. 

Background and Analysis

Service Connection for Depression

Service connection may be granted for any current disability that is the result of      a disease contracted or an injury sustained while on active duty service.                         38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).

The elements of a valid claim for direct service connection are as follows:                    (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Also of application to claims for direct service connection, is the principle that where a chronic disease is shown during service, subsequent manifestations of     the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. On the other hand, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. Under the latter circumstances, a showing of continuity of symptomatology at the time of service discharge and continuing thereafter is required to support the claim. 38 C.F.R. § 3.303(b).

On a comprehensive review of the evidence presented in this case, the Board finds that the Veteran's claim for service connection for depression has not been substantiated, this determination primarily being grounded in the fact that there is insufficient showing that any current mental health condition is a disability of service origin. Once the existence of current disability is demonstrated, as it has been here, the presence of a causal nexus to service is the remaining essential element to establish service connection for the claimed disability. See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."); Hickson, supra. See, too, Duenas v. Principi, 18 Vet. App. 512, 516 (2004). There effectively is no competent basis in the objective evidence of record, or from anything alleged by the Veteran, to demonstrate the reasonable likelihood that the Veteran has a psychiatric disability incurred or aggravated in service.

Initially noted is that there is indication that the Veteran has a mental health condition of some type, as manifested by a March 2011 VA outpatient treatment record from a psychologist stating a diagnosis of "bipolar disorder as manifested by low grade depression." Other records of contemporaneous evaluation tend to agree with bipolar disorder as the assessment, although in November 2010 one VA treatment provider found the Veteran to have a positive screen for posttraumatic stress disorder (PTSD). A few years previously, a June 2008 psychological evaluation for purposes of qualifying for SSA disability benefits diagnosed a mood disorder, not otherwise specified (NOS); and PTSD. A private psychiatrist's evaluation of April 2007 had diagnosed major depression, single episode, moderate. Thus, the evidence establishes either depression or bipolar disorder as a current diagnosis, with perhaps a more complex diagnostic picture than that.

Prior to examining the evidence as it involves the etiology of the specific disability that the Veteran has claimed, that of a depressive disorder, the Board considers        the fact that PTSD has been diagnosed, and whether there are any grounds for considering that as an identifiable disability to substantiate the Veteran's claim.       See generally, Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that in light of the fact a claimant generally is not competent to provide a medical diagnosis, a claim for service connection for PTSD constituted a generalized claim for benefits based on a mental disorder where the evidence showed that the claimant did not have PTSD but suffered from a different mental disorder). However, it is readily apparent that the Veteran has never claimed, nor does any treatment record reflect, the occurrence of a precipitating stressful event from service that potentially could give rise to a diagnosis of PTSD. This includes reference to the treatment records that actually stated PTSD in the diagnostic summary. Under the applicable regulation, service connection for PTSD requires not only a diagnosis of PTSD,        but a link between that diagnosis and a verified in-service stressor. See 38 C.F.R.        § 3.304(f). Absent any alleged stressor in this case, or indication otherwise that the Veteran's psychiatric condition is a reaction to distressing or stressful events from his service, there would be no reasonable grounds to proceed with adjudicating a PTSD service connection claim.

Turning back to the disability for which the Veteran has expressly claimed service connection, there is no plausible indication of a connection between a depressive disorder and the Veteran's service. Service treatment records are demonstrably absent symptoms, complaints or findings of a mental health disorder. Nor has the Veteran alleged any such symptoms or treatment therein. Another key factor in the lack of a causal nexus to service in this case is the conspicuous absence of continuity of symptomatology, that is of ongoing symptoms from the date of service discharge to the present which might otherwise suggest the necessary causal connection to service. See 38 C.F.R. § 3.303(b) (addressing the continuity of symptomatology requirement to demonstrate causal relationship to service, where an in-service condition is not "chronic" in nature). See also Clyburn v. West, 12 Vet. App. 296, 302 (1999). In particular, on an October 1992 VA Compensation and Pension examination for general evaluation, the Veteran was noted under the category of mental health to have had a fully normal examination. It was not until the mid-2000s that the Veteran began to obtain any mental health evaluation or treatment. The first documented evidence of record of mental health evaluation is a November 2004 SSA psychological evaluation which found, in pertinent part, depressive disorder NOS. Once again, there is also no competent lay evidence from the Veteran or any other source to suggest continuous symptomatology since service. As a final consideration, there is no post-hoc medical opinion from a psychiatrist or otherwise that the Veteran's current symptoms may be associated with his military service.

As such, the Board finds that the crucial element of a causal nexus between depressive disorder and military service has not been met. The Board has given the evidence as much consideration as possible, but cannot find any reasonable indication that the Veteran likely has a disability of service origin. Accordingly, without substantiation of a disability that was incurred or aggravated in military service, the claim for service connection cannot be established. 

For these reasons, the Board is denying the claim for service connection for depression. The preponderance of the evidence is against this claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     

Increased Evaluation for Left Shoulder Disorder

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. 
§ 4.1 (2011). Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.
In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a musculoskeletal disability based upon a range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss. DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when these symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria. Id. See also 38 C.F.R.          §§ 4.40, 4.45 and 4.59.

The Veteran's service-connected left shoulder disorder is evaluated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5201, for limitation of motion of the arm. 

Diagnostic Code 5201 provides that limitation of motion of the arm at shoulder level warrants a 20 percent rating. Limitation of motion of the arm from midway between the side and shoulder level warrants a 30 percent rating for a major extremity, and 20 percent rating for a minor extremity. Limitation of motion to          25 degrees from the side warrants a 40 percent rating for a major extremity, and        30 percent rating for a minor extremity. See 38 C.F.R. § 4.71a, Diagnostic Code 5201. 

Both measurements of forward flexion and abduction are relevant to determine range of motion in the affected shoulder, for purpose of applying Diagnostic Code 5201. See Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003) (noting that the criteria under Diagnostic Code 5201 does not explicitly refer to any specific type of range of motion measurement, such as abduction, and remanding for VA to decide whether limitation of motion for purposes of establishing a certain rating requires limitation in all planes or limitation in any one plane).

Normal range of motion for the shoulder is defined as from 0 degrees of extension to 180 degrees of forward flexion; abduction from 0 to 180 degrees, and external and internal rotation from 0 to 90 degrees. See 38 C.F.R. § 4.71a, Plate I.

The remaining applicable rating criteria includes Diagnostic Code 5202, for other impairment of the humerus, under which a 20 percent rating is warranted for impairment of the minor extremity caused by malunion resulting in moderate or marked deformity, or for recurrent dislocation of the scapulohumeral joint with up to frequent episodes and guarding of all arm movements. The next higher                 40 percent rating is warranted for fibrous union of the humerus. A 50 percent rating applies to nonunion of the humerus (false flail joint). A 70 percent rating applies to loss of head of the humerus (flail shoulder). 

Diagnostic Code 5203 further provides that a malunion of the clavicle or scapula warrants a 10 percent rating. A nonunion of the clavicle or scapula, without loose movement, warrants a 10 percent rating, or with loose movement, warrants a 20 percent rating. A dislocation of the clavicle or scapula warrants a 20 percent rating. The criteria does not change based upon whether the major or minor clavicle or scapula is affected.

At the outset, the Board takes note of the fact that the Veteran apparently failed to appear for a scheduled December 2010 VA Compensation and Pension examination for purposes of evaluation of his left shoulder condition. He has not since requested to have the examination rescheduled.

Pursuant to 38 C.F.R. § 3.655(a), when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, appropriate action shall be taken. 
When the examination was scheduled in conjunction with a claim for increased rating, failure to report to such an examination requires that the claim be denied.  See 38 C.F.R. § 3.655(b).  

The Board is fully cognizant of the provisions of section 3.655 and ultimately, the detrimental impact upon the Veteran's claim of the failure to obtain more recent medical findings due to nonappearance at the December 2010 VA examination. That all notwithstanding, this does not appear to be a situation in which to apply the immediate consequences of section 3.655(b) to the case (i.e., routine denial of the claim). The Veteran did report to a June 2008 VA exam regarding his left shoulder disorder, and therefore it cannot be said categorically that entitlement to the benefit sought (increased rating) would be impossible without undergoing the subsequent examination scheduled for December 2010. Accordingly, the Board will simply consider and adjudicate the claim based upon the evidence already of record. 

To this effect, the Veteran filed his claim for increased rating in January 2008.      The evidence shows that in a relatively contemporaneous May 2007 private x-ray evaluation of the acromioclavicular joints, the impression was of no evidence of acromioclavicular joint separation on either side, no acute fractures seen, though suggestion of a small loose body adjacent to the distal left clavicle. 

A June 2007 orthopedic evaluation at another private facility was completed following presentation with a work-related injury to the left shoulder from a few weeks previously. The Veteran objectively showed left shoulder strength at 5/5, with sensation fully intact, and pain with end range motion. There was a positive impingement sign, though no evidence of instability. The left shoulder x-rays and MRI were reviewed. The assessment given was of left acromioclavicular joint separation closed, grade two; left rotator cuff strain; and left shoulder pain.

The Veteran underwent VA Compensation and Pension examination in June 2008. It was indicated that during service, in a vehicle rollover accident from the early 1990s the Veteran had apparently sustained a fracture of the left clavicle. The Veteran stated that since that time, he had experienced difficulty with the shoulder primarily with pain and stiffness as well as limitation of motion. Upon physical examination, the shoulders bilaterally were symmetrical. The right upper extremity was dominant. There was palpatory evidence of a mild separation at the acromioclavicular joint, which was tender to palpation. There was no evidence of any muscular atrophy to the deltoid or paraspinous musculature. The arterial pulses were equal bilaterally. Deep tendon reflexes were equal bilaterally. Range of motion evaluation could not be completed as desired because of subjective discomfort. The Veteran stated that the pain in the left upper extremity also affected the right arm, although no visible injury or disability was noted to the right upper extremity. Range of motion testing revealed left shoulder forward elevation to 60 degrees; abduction to 30 degrees; extension to 30 degrees; and adduction to             40 degrees, all with pain at the endpoints of motion. The Veteran could not place the shoulders in a horizontal position, so that measurements for internal and external rotation could not be accomplished. He attributed all of the lack of motion to pain. According to the examiner, the Veteran's symptoms were out of proportion to the physical exam. There were no assistive devices in place and no incapacitating episodes or radiation of pain or neurological findings on the daily activities. The Veteran did exhibit evidence of Waddell's sign with discomfort to light palpation, weakness that was somewhat jerky with intermittent resistance, and with exaggerated painful response to stimulus. 

The diagnosis was healed fracture of the clavicle with evidence of acromioclavicular impingement. The VA examiner further commented that there was no additional functional impairment due to pain, weakness, fatigability, incoordination or flare-ups. No assistive devices were used. There were no incapacitating episodes or radiation of pain, and no neurological findings or effect on the usual occupation or daily activities.

The remaining evidence consists of records of VA outpatient treatment, which generally reveal no signs, symptoms, complaints, or pertinent diagnoses with regard to a left shoulder condition.

Having reviewed this case in light of the applicable rating criteria, the Board cannot find a tenable basis to assign greater than the existing 30 percent evaluation for residuals of a left shoulder injury. To begin with, the Veteran is already in receipt of the maximum schedular evaluation of 30 percent for a left shoulder disorder rated on the basis of limitation of motion, where involving a minor extremity (he is right-handed). See 38 C.F.R. § 4.71a, Diagnostic Code 5201. Consequently, any further consideration of range of motion findings from the June 2008 VA examination, including with regard to whether there was additional loss of mobility manifested due to pain, weakness, fatigue, or other forms of functional loss, is not required at this time. Rather, the only potential basis for a higher evaluation lies with other provisions of the VA rating schedule. This leaves for potential application the provisions of Diagnostic Code 5203, for impairment of the clavicle or scapula, as this is the region in which the Veteran appears to have sustained the original left shoulder injury in service. However, setting aside for the moment the fact that the original left shoulder separation injury appears to have largely healed, Diagnostic Code 5203 itself provides for a maximum disability evaluation of 20 percent, and therefore offers no further benefit to the Veteran through applying it. Meanwhile, there is no other potentially applicable diagnostic code which applies to the condition being reviewed, including the provisions of Diagnostic Code 5202 for impairment of the humerus. 

The Board has also considered the propriety of assignment of any separate ratings for different manifestations of left shoulder disability, but in this regard the inquiry is highly limited by VA's regulations prohibiting the rating of the same symptomatology under different diagnoses. See 38 C.F.R. § 4.14 (providing that under VA's "anti-pyramiding rule," the evaluation of the same manifestation under different diagnoses is to be avoided). See also Esteban v. Brown, 6 Vet. App. 259, 262 (1994). Both Diagnostic Codes 5201 and 5203 in this case contemplate nearly identical symptomatology arising out of the same injury. In any event, there is no indication that the substantive requirements are met for separate evaluations under the rating schedule. By the June 2008 VA examiner's account, the Veteran had mild separation of the acromioclavicular joint, perhaps recognizable as malunion as contemplated under the criteria for a minimum 10 percent rating under Diagnostic Code 5203. That notwithstanding, however, under the existing basis for an evaluation of 30 percent, Diagnostic Code 5201, the June 2008 VA examination findings are not consistent with this high an evaluation. The Veteran's range of motion in flexion and abduction never reached the requirement of 25 degrees or less from the side. See 38 C.F.R. § 4.71a, Diagnostic Code 5201. The Board points this out not to call into question the propriety of the 30 percent evaluation already assigned under Diagnostic Code 5203, which is a settled matter, but to show that  the evidence from the snapshot of the June 2008 exam was inconsistent with a          higher evaluation.  Thus, the Board finds that 30 percent remains a fair approximation of the level of disability given all ratable symptomatology shown. 

Accordingly, an evaluation in excess of 30 percent for a left shoulder condition          is not warranted under the VA rating schedule. 

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, there initially is no basis to find that the Veteran's left shoulder injury residuals presents such an exceptional disability picture that the applicable schedular criteria are inadequate, particularly as the applicable rating criteria are thorough, and he does not manifest or describe symptomatology outside of that criteria. In this regard, the primary symptom reported continues to be one of limited motion, and this is directly contemplated under the rating criteria. Thus, the Board cannot conclude that the Veteran's condition is consistent with an exceptional disability picture as to render the schedular rating criteria inadequate. The first stage of the standard for determining availability of an extraschedular rating not having been met, the potential application of the next two steps becomes a moot issue. Regardless, the Board will give these stages due consideration. However, the Veteran has not shown that his service-connected disability under evaluation has caused him marked interference with employment, meaning above and beyond that contemplated by his current schedular ratings. Indeed, lack of employment has been subjectively related to other factors, including an unrelated mental health condition. The June 2008 VA examiner also noted there were no obvious constraints upon occupational functioning due to a left shoulder disorder. Moreover, the Veteran's service-connected disorder also has not necessitated frequent periods of hospitalization, or otherwise rendered impracticable the application of the regular schedular standards. In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in             38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the claim for increased rating for service-connected left shoulder injury residuals is being denied. In reaching this determination on the increased rating claim, the Board also notes the absence of heightened symptomatology for this disorder since the Veteran filed his claim for increase, as the basis to award any "staged rating." The preponderance of the evidence is unfavorable on the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply.                 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. 



ORDER

Service connection for depression is denied. 

An evaluation in excess of 30 percent for residuals, injury, left shoulder is denied. 





____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


